ACCEPTED
                                                                                                 04-15-00302-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            9/23/2015 1:44:29 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                              CAUSE NO. 13-10-00414CVF

ROBERT TOBIAS,                    §                      IN THE DISTRICT COURT
                                                                            FILED IN
         PLAINTIFF                §                                  4th COURT OF APPEALS
                                  §                                   SAN ANTONIO, TEXAS
VS.                               §                                  9/23/2015 1:44:29 PM
                                  §                                    KEITH E. HOTTLE
CITY OF PEARSALL, A. ALVAREZ, D.  §                      218TH               Clerk
                                                                 JUDICIAL DISTRICT
RODRIGUEZ, C. CARROSCO, M. ARIZA, §
A. NIETO, A. HERNANDEZ, O.        §
VILLARREAL, R. ALVAREZ, C.        §
VALADEZ, H. LOZANO                §
DEFENDANTS                        §                      FRIO COUNTY, TEXAS


                            AMENDED NOTICE OF APPEAL

TO THE HONORABLE COURT OF APPEALS:

       The Defendant, City of Pearsall, gives notice of its desire to appeal the trial court’s

judgment entitled “Final Judgment” signed on April 15, 2015. Pursuant to Rule 25.1(d)(2)

of the Texas Rules of Appellate Procedure, TEX. R. APP. P. 25.1(d)(2), the Defendant

amends this notice to state its desire to also appeal the trial court’s order entitled “Order”

dated December 2, 2014, which in part is the subject of the “Final Judgment.” See Tex.

Sting, Ltd. v. R.B. Foods, Inc., 82 S.W.3d 644, 648 (Tex. App.--San Antonio 2002, pet.

denied). (A final judgment may consist of several orders that cumulatively dispose of all the

parties and issues.). Copies of the judgment and the order are attached to this Amended

Notice. This appeal is taken to the Fourth Court of Appeals for the State of Texas, sitting in

San Antonio, Texas.
                                         Respectfully submitted,

                                         LAW OFFICES OF ALBERT LÓPEZ
                                         14310 Northbrook Dr., Suite 200
                                         San Antonio, Texas 78232
                                         Telephone: (210) 404-1983
                                         Fax: (210) 404-1990

                                         By: /s/ Albert López
                                            ALBERT LÓPEZ
                                            State Bar No. 12562350
                                            alopezoffice@gmail.com
                                            ATTORNEYS FOR DEFENDANT
                                            CITY OF PEARSALL

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
was served by email and or electronic service upon to Mr. Reid E. Meyers, Attorney at Law,
11118 Wurzbach Rd., San Antonio, TX 78230 on September 23, 2015.


                                                /s/ Albert López
                                                Albert López